DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new combination of references used in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. (US 2013/0286004; hereinafter "McCulloch") in view of Taylor et al. (US 2016/0314609; hereinafter "Taylor").
Regarding claim 1, McCulloch discloses A method of an augmented reality environment (e.g. "a virtual basketball application," para. 63; see Fig. 3A), the method, comprising: presenting a depiction of an object in the augmented reality environment, the depiction of the object being observable in the augmented reality environment (e.g. virtual basketball 30 of Fig. 3A); identifying a physical law of the real world, in accordance with which, behavioral characteristics of the object in the augmented reality environment are to be governed ("A physics engine is software which is a physics simulator … physics engines are a staple for game applications to make their virtual objects look, move and react more realistically," para. 30); wherein, the behavioral characteristics determine, behavior of the object in the augmented reality environment ("Eventually, the basketball rolls and stops near Joe's feet," para. 72); wherein, the physical law is identified based on one or more of: real world characteristics of a real world environment associated with the augmented reality environment; virtual characteristics of a virtual environment in the augmented reality environment (e.g. "the force of gravity," para. 30; "A reactive force from the backboard and the pull of gravity are modeled to counteract the basketball's force into the backboard, and the virtual ball falls into the basketball hoop," para. 68); updating the depiction of the object in the augmented reality environment, based on the physical law ("The virtual object's collision behavior and appearance in the field of view of the display is updated," para. 34); wherein, the depiction of the object that is updated in the augmented reality environment includes an audible update ("sound effects for an application from the 3D audio engine to be output to the user," para. 75).
McCulloch does not disclose a haptic update.
The Examiner takes Official Notice that both the concepts and the advantages of using haptic updates in an augmented reality environment are well known and expected in the art, and it would have been obvious to apply haptic updates in McCulloch in order to improve the user's level of immersion.
proactive behavior of the object, the proactive behavior being determined without stimulation of the object in the augmented reality environment.
In the same art of augmented reality, Taylor teaches governing behavioral characteristics of a virtual object using physical laws, where the behavioral characteristics determine proactive behavior of the object, the proactive behavior being determined without stimulation of the object in the augmented reality environment ("A cat virtual object is associated with a 'walk' attribute, which may indicate that an animation showing the cat walking may be applied to the virtual cat object. The 'walk' attribute is a prescribed attribute in that walking is a behavior or action associated with real-world cats. Thus, the 'walk' attribute may be associated with all of the virtual cat objects," para. 61).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taylor to McCulloch.  The motivation would have been "the virtual cat entered the virtual scene in a realistic manner" (Taylor, para. 84) which would be applicable to the virtual dog 42 of McCulloch, Fig. 9a.
Regarding claim 2, the combination of McCulloch and Taylor renders obvious wherein the object is presented in the virtual environment; further wherein, the virtual environment is observed by a human user to be overlaid or superimposed over a representation of the real world environment, in the augmented reality environment ("image data is projected into a user's eye to generate a display of the image data while a user also sees through the display optical systems for an actual direct view of the real world," McCulloch, para. 35; "display a virtual object to appear at a designated depth location in a field of view to provide a realistic, in-focus three dimensional display of a virtual object which interacts with one or more real objects," McCulloch, para. 53); wherein the depiction of the object that is updated in the augmented reality environment further includes one or more of, a visual update, a sensory update, a tactile update and an olfactory update ("The virtual 
Regarding claim 3, the combination of McCulloch and Taylor renders obvious wherein the real world characteristics include: natural phenomenon of the real world environment and characteristics of the natural phenomenon (e.g. "the force of gravity," McCulloch, para. 30).
Regarding claim 4, the combination of McCulloch and Taylor renders obvious wherein the real world characteristics include one or more of, (i) physical things of the real world environment, and an action, behavior or characteristics of the physical things; (ii) a human user in the real world environment, and action or behavior of the human user (e.g. the floor is a physical thing of the real world and McCulloch, Fig. 3B illustrates the virtual basketball rolling along the floor in accordance with characteristics of the floor such as slope, friction, etc.).
Regarding claim 5, the combination of McCulloch and Taylor renders obvious wherein the virtual world characteristics of the virtual environment, include one or more of, (i) virtual phenomenon of the virtual environment; (ii) characteristics of a natural phenomenon which the virtual phenomenon emulates; (iii) virtual things of the virtual environment, and action, behavior or characteristics of the virtual things; (iv) a virtual actor in the virtual environment; (v) action or behavior of a virtual actor in the virtual environment ("The basketball backboard with its box and the hoop or basket are virtual," McCulloch, para. 63; "collisions of a virtual object with other objects and a simulated effect on a physical property … A reactive force from the backboard and the pull of gravity are modeled," McCulloch, para. 68).
Regarding claim 6, the combination of McCulloch and Taylor renders obvious wherein, the behavioral characteristics includes properties or actions of a real world object which the object depicts or represents: further wherein, the behavioral characteristics further govern, one or more of, steady state behavior and reactive behavior of the object in the augmented reality environment ("A reactive force from the backboard and the pull of gravity are modeled to counteract the basketball's force into the backboard, and the virtual ball falls into the basketball hoop," McCulloch, para. 68).
Regarding claim 8, the combination of McCulloch and Taylor renders obvious generating a behavioral profile for the object modeled based on the physical law of the real world, wherein, the behavioral profile includes the behavioral characteristics ("There may also be stored a physics parameters data set for each object," McCulloch, para. 91).
Regarding claim 9, the combination of McCulloch and Taylor renders obvious wherein, the physical laws include, one or more of, electrical properties, magnetic properties, and optical properties law of buoyancy (e.g. "The opacity filter assists the image of a virtual object to appear more realistic and represent a full range of colors and intensities," McCulloch, para. 60).
Regarding claim 10, McCulloch discloses A system, comprising: means for, generating a depiction of a virtual object in an augmented reality environment, the depiction of the virtual object being detectable by human perception in the augmented reality environment (e.g. virtual basketball 30 of Fig. 3A); means for, using a physical principle of the real world to model behavioral characteristics of the virtual object in the augmented reality environment ("A physics engine is software which is a physics simulator … physics engines are a staple for game applications to make their virtual objects look, move and react more realistically," para. 30); wherein, the behavior characteristics determine behavior of the virtual object in the augmented reality environment ("Eventually, the basketball rolls and stops near Joe's feet," para. 72); means for, updating the depiction of the object in the augmented reality environment, based on the physical principle ("represent the force of gravity," para. 30; "A reactive force from the backboard and the pull of gravity are modeled to counteract the basketball's force into the backboard, and the virtual ball ; wherein, the physical principle is identified based on: real world characteristics of a real world environment associated with the augmented reality environment; where the real world characteristics include: natural phenomenon of the real world environment and characteristics of the natural phenomenon (e.g. "the force of gravity," para. 30; "A reactive force from the backboard and the pull of gravity are modeled to counteract the basketball's force into the backboard, and the virtual ball falls into the basketball hoop," para. 68).
McCulloch does not describe the behavioral characteristics determining proactive behavior of the object, the proactive behavior being determined without stimulation of the virtual object in the augmented reality environment.
In the same art of augmented reality, Taylor teaches governing behavioral characteristics of a virtual object using physical laws, where the behavioral characteristics determine proactive behavior of the object, the proactive behavior being determined without stimulation of the virtual object in the augmented reality environment ("A cat virtual object is associated with a 'walk' attribute, which may indicate that an animation showing the cat walking may be applied to the virtual cat object. The 'walk' attribute is a prescribed attribute in that walking is a behavior or action associated with real-world cats. Thus, the 'walk' attribute may be associated with all of the virtual cat objects," para. 61).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taylor to McCulloch.  The motivation would have been "the virtual cat entered the virtual scene in a realistic manner" (Taylor, para. 84) which would be applicable to the virtual dog 42 of McCulloch, Fig. 9a.
Regarding claim 11, the combination of McCulloch and Taylor renders obvious wherein, the physical principle is further identified based on virtual characteristics of a virtual environment in the augmented reality environment ("the basketball application may allow a user to select a cartoon mode or a rubber mode in which objects react unrealistically with 
Regarding claim 12, the combination of McCulloch and Taylor renders obvious wherein, the behavioral characteristics includes properties or actions of a real world object which the virtual object depicts or represents ("a simulated effect on a physical property of a real object," McCulloch, para. 68); wherein, the depiction of the virtual object that is updated in the augmented reality environment, includes one or more of, a visual update, an audible update, a sensory update, a haptic update, a tactile update and an olfactory update (e.g. McCulloch, Figs. 3A-3B illustrate visual updates of the virtual basketball).
Regarding claim 34, the combination of McCulloch and Taylor renders obvious wherein, the physical law includes, one or more of mechanical properties of materials; wherein, the mechanical properties of materials include, one or more of: ductility, hardness, toughness ("Based on physical properties of the basketball like the air pressure within a basketball and its firm rubber surface material," McCulloch, para. 66).
Regarding claim 35, the combination of McCulloch and Taylor renders obvious wherein, the physical law includes, one or more mechanical properties of materials; wherein, the mechanical properties of materials include, one or more of: elasticity, stiffness, yield, ultimate tensile strength, fatigue strength, endurance limit ("modulus of elasticity," McCulloch, para. 91).

Claims 13, 14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Taylor, and further in view of Shear et al. (US 2012/0116728; hereinafter "Shear").
Regarding claim 13, the combination of McCulloch and Taylor does not disclose wherein, the virtual object represents a virtual place; wherein a human user of the augmented reality environment, is able to enter the virtual place represented by the virtual object; wherein, entering the virtual object, the virtual place within the virtual object world is accessible by the human user.
In the same art of augmented reality, Shear teaches wherein, the virtual object represents a virtual place; wherein a human user of the augmented reality environment, is able to enter the virtual place represented by the virtual object; wherein, entering the virtual object, the virtual place within the virtual object world is accessible by the human user ("With architectural visualization, a virtual 3D Building may be viewed overlaid on a real world building site, allowing the user to walk around the virtual building's exterior or walk through the interior on site before it has been built," para. 68).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Shear to the combination of McCulloch and Taylor.  The motivation would have been to "allow non-engineering, field users to retrieve and send information for the CAD drawing via a live feed video or camera shot of the real world" (Shear, para. 18).
Regarding claim 14, the combination of McCulloch, Taylor, and Shear renders obvious wherein, the virtual object further comprises interior structure wherein, the internal structure is perceivable by the human user, on entering the virtual object ("With architectural visualization, a virtual 3D Building may be viewed overlaid on a real world building site, allowing the user to walk around the virtual building's exterior or walk through the interior on site before it has been built," Shear, para. 68; see claim 13 for motivation to combine).
Regarding claim 33, the combination of McCulloch, Taylor, and Shear renders obvious wherein, virtual object further comprises interior content; wherein, the interior content is consumable by a human user, on entering the virtual object ("a virtual 3D Building may be viewed … allowing the user to … walk through the interior," Shear, para. 68; see claim 13 for motivation to combine).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Taylor, and further in view of Gervasio et al. (US 2018/0350146; hereinafter "Gervasio").
Regarding claim 36, the combination of McCulloch and Taylor does not disclose wherein, the physical law includes, one or more of, Pascal's principle, a law of thermodynamics, Archimedes' principle or a law of buoyancy, laws of reflection or refraction.
In the same art of simulating physical laws in augmented reality, Gervasio teaches wherein, the physical law includes, one or more of, Pascal's principle, a law of thermodynamics, Archimedes' principle or a law of buoyancy, laws of reflection or refraction ("Other physics-based object behaviors may mimic other rules of physics (e.g., real-world physics or imaginary physics that apply only in a virtual world) that define how objects interact with one another and with physical forces and principles (e.g., gravity, momentum, friction, buoyancy, light reflection, etc.)" para. 93).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gervasio to the combination of McCulloch and Taylor.  The motivation would have been to make the virtual objects appear more realistic.
Regarding claim 37, McCulloch discloses A machine-readable storage medium, having stored thereon instructions, which when executed by a processor, cause the processor to implement a method ("processor readable storage devices comprising instructions," para. 6) of an augmented reality environment (e.g. "a virtual basketball application," para. 63; see Fig. 3A), the method, comprising: presenting a depiction of an object in the augmented reality environment, the depiction of the object being observable in the augmented reality environment (e.g. virtual basketball 30 of Fig. 3A);  identifying a physical law of the real world, in accordance with which, behavioral characteristics of the object in the augmented reality environment are to be governed ("A physics engine is software which is a physics simulator … physics engines are a staple for game applications to make their virtual objects look, move and react more realistically," para. 30); wherein, the behavioral characteristics determine behavior of the object in the augmented reality environment ("Eventually, the basketball rolls and stops near Joe's feet," para. 72); wherein, the physical law is identified based on: virtual characteristics of a virtual environment in the augmented reality environment ("The basketball backboard with its box and the hoop or basket are virtual," para. 63; "collisions of a virtual object with other objects and a simulated effect on a physical property … A reactive force from the backboard and the pull of gravity are modeled," para. 68).
McCulloch does not describe the behavioral characteristics determining proactive behavior of the object, the proactive behavior being determined without stimulation of the virtual object in the augmented reality environment.
In the same art of augmented reality, Taylor teaches governing behavioral characteristics of a virtual object using physical laws, where the behavioral characteristics determine proactive behavior of the object, the proactive behavior being determined without stimulation of the virtual object in the augmented reality environment ("A cat virtual object is associated with a 'walk' attribute, which may indicate that an animation showing the cat walking may be applied to the virtual cat object. The 'walk' attribute is a prescribed attribute in that walking is a behavior or action associated with real-world cats. Thus, the 'walk' attribute may be associated with all of the virtual cat objects," para. 61).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taylor to McCulloch.  The motivation would have been "the virtual cat entered the virtual scene in a realistic manner" (Taylor, para. 84) which would be applicable to the virtual dog 42 of McCulloch, Fig. 9a.
wherein the virtual world characteristics of the virtual environment, include, one or more of: (i) a virtual actor in the virtual world environment; (ii) action or behavior of the virtual actor.
In the same art of simulating physical laws in augmented reality, Gervasio teaches wherein the virtual world characteristics of the virtual environment, include, one or more of: (i) a virtual actor in the virtual world environment; (ii) action or behavior of the virtual actor ("physics-based object behavior … locational and orientational properties of virtual object may be modified in accordance with physics rules … AI-based object behaviors may also help define how real-world and/or virtual objects interact with one another and with the environment in which the objects are placed. For example, AI-based object behaviors may be particularly applicable with entities representing living things (e.g., avatars, people, animals, etc.) who may use artificial intelligence to make 'choices' such as where to walk within 3D space, who to talk to and what to say, when to run from danger, and so forth," para. 93).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gervasio to the combination of McCulloch and Taylor.  The motivation would have been to make the virtual objects and the environment appear more realistic.
Regarding claim 38, the combination of McCulloch, Taylor, and Gervasio renders obvious wherein the virtual characteristics of the virtual environment, further include one or more of, (i) virtual phenomenon of the virtual environment; (ii) virtual things of the virtual environment, and action, behavior or characteristics of the virtual things ("The basketball backboard with its box and the hoop or basket are virtual," McCulloch, para. 63; "collisions of a virtual object with other objects and a simulated effect on a physical property … A reactive force from the backboard and the pull of gravity are modeled," McCulloch, para. 68).
Regarding claim 39, the combination of McCulloch, Taylor, and Gervasio renders obvious wherein the virtual characteristics of the virtual environment, further include: characteristics of a natural phenomenon which the virtual phenomenon emulates ("a simulated effect on a physical state of a real object due to a physical property of the real object being changed as well as a simulated effect on a physical property of another real object for which physical properties have not been changed … the physics engine generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass," McCulloch, para. 133).
Regarding claim 40, the combination of McCulloch, Taylor, and Gervasio renders obvious wherein, the physical law is further identified based on: real world characteristics of a real world environment associated with the augmented reality environment (e.g. "the force of gravity," McCulloch, para. 30; "A reactive force from the backboard and the pull of gravity are modeled to counteract the basketball's force into the backboard, and the virtual ball falls into the basketball hoop," McCulloch, para. 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611